Exhibit 10.1
Securities Purchase Agreement
Dated September 2, 2010
between
PostRock Energy Corporation,
White Deer Energy L.P.,
White Deer Energy TE L.P.,
and
White Deer Energy FI L.P.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I         Purchase; Closing; Closing Conditions    
   
 
       
1.1 Purchase
    1  
1.2 Closing
    1  
1.3 Conditions Precedent to Closing
    2  
1.4 Issuance of Additional Warrants
    4  
1.5 Interpretation
    5  
 
        ARTICLE II         Representations and Warranties        
 
       
2.1 Definitions
    5  
2.2 Representations and Warranties of the Company
    6  
2.3 Representations and Warranties of the Investors
    13  
 
        ARTICLE III         Covenants        
 
       
3.1 Commercially Reasonable Efforts
    16  
3.2 Expenses
    16  
3.3 Sufficiency of Authorized Common Stock
    16  
3.4 Certain Notifications Until Closing
    17  
3.5 Conduct of Business
    17  
3.6 Restrictions on Sale of Common Stock
    18  
3.7 Financial Statements and Other Reports
    19  
3.8 Confidentiality
    20  
3.9 Transfer Restrictions
    20  
3.10 Legend
    20  
 
        ARTICLE IV         Additional Agreements        
 
       
4.1 Board Designation
    21  
4.2 Preemptive Rights
    22  
4.3 Survival and Indemnification
    23  
4.4 Company Opportunities
    25  
4.5 Subsequent Investment
    26  

i



--------------------------------------------------------------------------------



 



              Page   ARTICLE V         Miscellaneous        
 
       
5.1 Termination
    26  
5.2 Effect of Termination
    27  
5.3 Amendment
    27  
5.4 Waivers
    27  
5.5 Counterparts and Facsimile
    27  
5.6 Governing Law; Submission to Jurisdiction, Etc
    27  
5.7 Specific Performance
    27  
5.8 Notices
    27  
5.9 Publicity
    29  
5.10 Entire Agreement, Etc
    29  
5.11 Assignment
    29  
5.12 Severability
    29  
5.13 No Third Party Beneficiaries
    29  

ii



--------------------------------------------------------------------------------



 



LIST OF ANNEXES AND SCHEDULES

     
ANNEX A:
  FORM OF CERTIFICATE OF DESIGNATIONS — SERIES A
ANNEX B:
  FORM OF CERTIFICATE OF DESIGNATIONS — SERIES B
ANNEX C:
  FORM OF WARRANT
ANNEX D:
  FORM OF REGISTRATION RIGHTS AGREEMENT
ANNEX E:
  FORM OF DIRECTOR INDEMNIFICATION AGREEMENT
ANNEX F:
  FORM OF LEGAL OPINION
ANNEX G:
  FORM OF SHAREHOLDER LETTER

     
SCHEDULE 1.1:
  PURCHASED SECURITIES
SCHEDULE 2.2(A):
  SUBSIDIARIES
SCHEDULE 2.2(B):
  CAPITALIZATION
SCHEDULE 2.2(E):
  AUTHORIZATION, ENFORCEABILITY
SCHEDULE 2.2(G):
  NO MATERIAL CHANGES
SCHEDULE 2.2(K):
  LITIGATION
SCHEDULE 2.2(N):
  EMPLOYEE MATTERS
SCHEDULE 2.2(P):
  BROKERS
SCHEDULE 3.5:
  CONDUCT OF BUSINESS

INDEX OF DEFINED TERMS

      Term   Location of Definition
Accrued and Unpaid Dividend Amount
  1.4 
Affiliate
  2.1(a) 
Agreement
  Preamble 
Antitakeover Laws
  2.2(j)(ii) 
Asset Sale Agreement
  2.1(b) 
Bankruptcy Exceptions
  2.2(e)(i) 
Beneficial Ownership
  2.3(d) 
Board
  1.3(c)(iv) 
business day
  1.5 
Certificates of Designations
  Recital B 
Claim
  4.3(e) 
Closing
  1.2(a) 
Closing Date
  1.2(a) 
Common Stock
  Recital A 
Company
  Preamble 
Confidentiality Agreement
  5.1 
Convertible Securities
  3.6(a)(ii) 
Deductible
  4.3(d) 
Dividend Payment Date
  1.4 
Due Diligence Information
  2.3(e) 
Equity Securities
  4.2(a)(i) 
Evaluation Date
  2.2(o) 
Exchange Act
  2.1(c) 

iii



--------------------------------------------------------------------------------



 



      Term   Location of Definition
Excluded Securities
  3.6(a)(iii) 
Fully Diluted Basis
  4.1 
GAAP
  2.1(d) 
Governmental Entities
  0 
Indemnified Person
  4.3(e) 
Indemnifier
  4.3(e) 
Investor(s)
  Preamble 
Investor Indemnified Parties
  4.3(b) 
Investor Directors
  4.1 
Investor Material Adverse Effect
  2.3(b)(ii) 
Losses
  4.3(b) 
Market Price
  1.4 
Material Adverse Effect
  2.1(e) 
NASDAQ
  1.3(c)(vi) 
NASDAQ Letter
  1.3(c)(vi) 
NASDAQ Waiver
  2.2(f) 
New Securities
  4.2(a)(ii) 
New Credit Agreements
  1.3(a)(ii) 
Offer
  4.2(b) 
Offered Securities
  4.2(b) 
Options
  3.6(a)(iv) 
Preemptive Period
  4.2(b) 
Preferred Shares
  Recital B 
Preferred Stock
  Recital A 
Pro Rata Share
  4.2(a)(iii) 
Purchase
  1.1 
Purchase Notice
  4.2(c) 
Purchased Securities
  Recital B 
Registration Rights Agreement
  1.3(c)(iii) 
Restructuring
  2.1(f) 
SEC
  1.3(c)(vii) 
SEC Reports
  2.1(g) 
Securities Act
  2.1(h) 
Series A Certificate
  Recital B 
Series B Certificate
  Recital B 
Series A Shares
  Recital B 
Series B Shares
  Recital B 
Specified Representations
  4.3(a) 
Subsidiary
  2.1(i) 
Threshold Ownership Date
  4.1 
Transaction Documents
  2.1(k) 
Transactions
  2.1(j) 
Warrant(s)
  Recital B 
Warrant Shares
  2.2(d) 
White Deer Group
  4.4 
White Deer Group Member
  4.4 

iv



--------------------------------------------------------------------------------



 



     SECURITIES PURCHASE AGREEMENT, dated September 2, 2010 (this “Agreement”),
between PostRock Energy Corporation, a Delaware corporation (the “Company”), and
White Deer Energy L.P., White Deer Energy TE L.P., and White Deer Energy FI
L.P., each a Cayman Islands exempted limited partnership (together, the
“Investors” and each an “Investor”).
Recitals:
     A. The Company. As of the date hereof, the Company has 40,000,000
authorized shares of Common Stock, $0.01 par value per share (“Common Stock”),
and 5,000,000 authorized shares of Preferred Stock, $0.01 par value per share
(“Preferred Stock”).
     B. The Issuance. The Company intends to issue to the Investors in a private
placement 6,000 shares of its Series A Cumulative Redeemable Preferred Stock
(the “Series A Shares”) having the rights, preferences and privileges set forth
in the Series A Certificate of Designations attached as Annex A hereto (the
“Series A Certificate”); 190,476.19 shares of its Series B Voting Preferred
Stock (the “Series B Shares” and, together with the Series A Shares, the
“Preferred Shares”) having the rights, preferences and privileges set forth in
the Series B Certificate of Designations attached as Annex B hereto (the
“Series B Certificate” and, together with the Series A Certificate, the
“Certificates of Designations”); and warrants to purchase 19,047,619 shares of
its Common Stock at an exercise price of $3.15 per share (the “Warrants” and,
together with the Preferred Shares, the “Purchased Securities”) in the form
attached as Annex C hereto, and the Investors intend to purchase from the
Company the Purchased Securities.
     NOW, THEREFORE, in consideration of the premises, and of the
representations, warranties, covenants and agreements set forth herein, the
parties agree as follows:
ARTICLE I
Purchase; Closing; Closing Conditions
     1.1 Purchase. On the terms and subject to the conditions set forth in this
Agreement, the Company shall sell to the Investors, and the Investors shall
purchase from the Company, at the Closing (as hereinafter defined) (a) 6,000
Series A Shares for a purchase price of approximately $9,241.9048 per share,
(b) 190,476.19 Series B Shares for a purchase price of $0.01 per share, and
(c) Warrants exercisable for a total of 19,047,619 Warrant Shares (as defined in
Section 2.2(d)) for a purchase price of $0.2387 per Warrant Share, for an
aggregate purchase price of $60,000,000 (the “Purchase”) as set forth on
Schedule 1.1.
     1.2 Closing.
     (a) On the terms and subject to the conditions set forth in this Agreement,
the closing of the Purchase (the “Closing”) shall take place at the offices of
Vinson & Elkins LLP, 666 Fifth Avenue, 26th Floor, New York, New York 10004, at
9:00 a.m., New York time, on September 24, 2010, or as soon as practicable
thereafter after fulfillment or waiver of the conditions to the

 



--------------------------------------------------------------------------------



 



Closing in Section 1.3, or at such other place, time and date as shall be agreed
between the Company and the Investors. The time and date on which the Closing
occurs is referred to in this Agreement as the “Closing Date”.
     (b) At the Closing, the Company shall deliver the Preferred Shares and the
Warrants to the Investors, in each case as evidenced by one or more certificates
dated the Closing Date and bearing appropriate legends as hereinafter provided
for, in exchange for payment in full of the aggregate purchase price therefor by
wire transfer of immediately available United States funds to a bank account
that has been designated by the Company at least two business days prior to the
Closing Date.
     1.3 Conditions Precedent to Closing.
     (a) Conditions to Obligations of Each Party. (i) The respective obligations
of each of the Investors and the Company to consummate the Purchase are subject
to the fulfillment (or waiver by the Investors and the Company) prior to the
Closing of the conditions that (i) all approvals or authorizations of Federal,
state and local governmental or regulatory authorities (collectively,
“Governmental Entities”), the absence of which would reasonably be expected to
make the Purchase unlawful, shall have been obtained or made in form and
substance reasonably satisfactory to each party and shall be in full force and
effect and all waiting periods required by applicable law shall have expired and
(ii) no provision of any applicable law and no judgment, injunction, order or
decree of any Governmental Entity having competent jurisdiction shall prohibit
the Purchase; and
          (ii) the Company shall have consummated, or shall consummate
concurrently with the Purchase, the closings contemplated under (x) the Third
Amended and Restated Credit Agreement by and between Quest Eastern Resource LLC,
as borrower, and Royal Bank of Canada (“RBC”), as administrative and collateral
agent and lender, relating to a Renewal Term Loan, (y) the Second Amended and
Restated Credit Agreement by and among PostRock Energy Services Corporation and
PostRock MidContinent Production, LLC, as borrowers, RBC, as administrative and
collateral agent, and the lenders party thereto relating to a Borrowing Base
Facility and (z) the Second Amended and Restated Credit Agreement by and among
PostRock KPC Pipeline, LLC and PostRock Energy Services Corporation, as
borrowers, RBC, as administrative and collateral agent, and the lenders party
thereto relating to a $15,000,000 Secured Pipeline Term Loan (collectively, the
“New Credit Agreements”).
     (b) Conditions Precedent to the Obligations of the Company. The obligation
of the Company to consummate the Closing is also subject to the fulfillment (or
waiver by the Company) at or prior to the Closing of each of the following
conditions:
          (i) (A) The representations and warranties of the Investors set forth
in this Agreement shall be true and correct in all material respects (except for
any representations and warranties that are qualified by materiality, all of
which shall be true and correct in all respects) as though made on and as of the
Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be so true
and correct as of such date), and (B) the Investors shall have performed in all
material respects all

2



--------------------------------------------------------------------------------



 



obligations required to be performed by them under this Agreement at or prior to
the Closing; and
          (ii) the Investors shall have delivered a certificate, executed on
behalf of each Investor by such Investor’s general partner, dated as of the
Closing Date, certifying to the fulfillment of the conditions specified in
subsection (i) of this Section 1.3(b).
     (c) Conditions Precedent to the Obligations of the Investors. The
obligation of the Investors to consummate the Closing is also subject to the
fulfillment (or waiver by the Investors) at or prior to the Closing of each of
the following conditions:
          (i) (A) The representations and warranties of the Company set forth in
Section 2.2 shall be true and correct in all material respects (except for any
representations and warranties that are qualified by materiality, all of which
shall be true and correct in all respects) as though made on and as of the
Closing Date (other than representations and warranties that by their terms
speak as of another date, which representations and warranties shall be so true
and correct as of such date) and (B) the Company shall have performed in all
material respects all obligations required to be performed by it under this
Agreement at or prior to the Closing;
          (ii) the Company shall have filed with the Secretary of State of the
State of Delaware the Certificates of Designations and such filings shall have
been accepted;
          (iii) the Company shall have duly executed and delivered to the
Investors or their designee(s) a Registration Rights Agreement (the
“Registration Rights Agreement”) in substantially the form of Annex D;
          (iv) Thomas J. Edelman, James D. Bennett and Nathan M. Avery shall
have been, or shall be concurrently with the Closing, appointed to the board of
directors of the Company (the “Board”);
          (v) the Company shall have duly executed and delivered to the Investor
Directors a director indemnification agreement, in substantially the form of
Annex E;
          (vi) the NASDAQ OMX Group Inc. (“NASDAQ”) shall not have amended or
revoked its letter dated July 9, 2010 (the “NASDAQ Letter”) excepting the
Company from the shareholder approval rules pursuant to Marketplace
Rule 5635(f), and the Company shall have complied with the ten-day notice period
specified therein;
          (vii) no stop order or suspension of trading shall have been imposed
by NASDAQ, the Securities and Exchange Commission (the “SEC”) or any other
Governmental Entity with respect to public trading in the Common Stock and the
Company shall not have received any notice indicating that the Common Stock will
be suspended or limited;
          (viii) none of the Company or any of its Subsidiaries shall be a
debtor in a bankruptcy case or have filed for bankruptcy (under title 11 of the
United States Code or any other bankruptcy, receivership, or any other
insolvency proceeding in any jurisdiction);

3



--------------------------------------------------------------------------------



 



          (ix) since the date hereof, there shall not have occurred a Material
Adverse Effect;
          (x) there shall not be any proceedings which have been commenced
against any of the parties hereto by any person involving or affecting in any
way the consummation of the Transactions; and
          (xi) the Company shall have delivered a certificate, executed on
behalf of the Company by any two of its Chief Executive Officer, Chief Financial
Officer and General Counsel, dated as of the Closing Date, certifying to the
fulfillment of the conditions specified in subsections (i), (ii), (iv) and (vi)
— (x) of this Section 1.3(c);
          (xii) the Company shall have delivered good standing certificates with
respect to each of the Company and its Subsidiaries issued by the Secretary of
State of the state in which such entity is organized, each dated as of a recent
date;
          (xiii) the Company shall have delivered a certificate, executed on
behalf of the Company by its Secretary, dated as of the Closing Date, certifying
the resolutions adopted by the Board approving the Transactions and the issuance
of the Purchase Securities, certifying the current versions of the certificate
of incorporation and bylaws of the Company and certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company;
          (xiv) the Investors shall have received an opinion from Baker Botts
L.L.P., the Company’s counsel, dated as of the Closing Date, in the form set
forth on Annex F;
          (xv) the Company shall have delivered, at least two business days
prior to the Closing, a schedule detailing the use of proceeds from the
Transaction, in form and substance reasonably satisfactory to the Investors;
          (xvi) in accordance with Section 3.2, the Investors and counsel for
the Investors shall have received from the Company reimbursement of all their
reasonable costs and expenses incurred in connection with the Purchase through
the Closing Date for which reasonably detailed invoices have been presented to
the Company at least two business days prior to the Closing Date, by a wire
transfer of immediately available funds made on the Closing Date from the
Company to bank accounts designated by the Investors and counsel to the
Investors; provided that to the extent invoices therefor have not been so
presented at least two business days prior to the Closing Date, such fees and
expenses shall be paid within 30 days of the invoice having been presented to
the Company; and
          (xvii) all other documents, certificates, instruments and writings
reasonably requested by the Investors or their counsel as may be necessary or
advisable in connection with the consummation of the Transactions.
     1.4 Issuance of Additional Warrants. If, on any Dividend Payment Date prior
to July 1, 2013, dividends payable on the Series A Shares are not paid to the
holders of the Series A Shares in cash but instead accrue (such amount the
“Accrued and Unpaid Dividend Amount”), the Company shall issue to each such
holder additional Warrants exercisable for an amount of

4



--------------------------------------------------------------------------------



 



Warrant Shares equal to (i) the Accrued and Unpaid Dividend Amount due such
holder divided by (ii) the Market Price of the Common Stock on the trading day
immediately prior to the applicable Dividend Payment Date. Such additional
Warrants shall have an exercise price per Warrant Share equal to such Market
Price and shall be issued as of the Dividend Payment Date, and the Company shall
deliver duly executed additional Warrants to such holder, in the form attached
as Annex C hereto, promptly after the applicable Dividend Payment Date. The
Company shall also issue a number of fractional Series B Shares stapled to such
Warrants such that, at the date of issuance, the aggregate number of votes that
may be cast by such fractional shares shall equal the number of Warrant Shares
in respect of such Warrants. “Dividend Payment Date” and “Market Price” have the
meanings ascribed to them in the Series A Certificate and Warrant, respectively.
     1.5 Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections” or “Annexes,” such reference shall be to a
Recital, Article or Section of, or Annex to, this Agreement unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein”, “hereof”, “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The table of contents and
headings contained in this Agreement are for reference purposes only and are not
part of this Agreement. Whenever the words “include,” “includes” or “including”
are used in this Agreement, they shall be deemed followed by the words “without
limitation.” No rule of construction against the draftsperson shall be applied
in connection with the interpretation or enforcement of this Agreement, as this
Agreement is the product of negotiation between sophisticated parties advised by
counsel. All references to “$” or “dollars” mean the lawful currency of the
United States of America. Except as expressly stated in this Agreement, all
references to any statute, rule or regulation are to the statute, rule or
regulation as amended, modified, supplemented or replaced from time to time
(and, in the case of statutes, include any rules and regulations promulgated
under the statute) and to any section of any statute, rule or regulation include
any successor to the section. References to a “business day” shall mean a
business day in Oklahoma City, Oklahoma or New York, New York.
ARTICLE II
Representations and Warranties
     2.1 Definitions.
     (a) “Affiliate” means, with respect to any person, any person directly or
indirectly controlling, controlled by or under common control with, such other
person. For purposes of this definition, “control” when used with respect to any
person, means the possession, directly or indirectly, of the power to cause the
direction of management or policies of such person, whether through the
ownership of voting securities, by contract or otherwise.
     (b) “Asset Sale Agreement” means the Asset Sale Agreement to be entered
into between the Company and Royal Bank of Canada on the Closing Date.
     (c) “Exchange Act” means the Securities Exchange Act of 1934.

5



--------------------------------------------------------------------------------



 



     (d) “GAAP” means generally accepted accounting principles in the United
States.
     (e) “Material Adverse Effect” means any change, development or event that
has or would reasonably be expected to have a material adverse effect on (i) the
industry, business, properties, results of operations or financial condition of
the Company and its Subsidiaries, taken as a whole or on the financial markets
in the United States; or (ii) the ability of the Company to timely consummate
the Transactions.
     (f) “Restructuring” means a series of corporate transactions involving
PostRock Energy Services Corporation (“PESC”)and its affiliates that includes
the amendment of the relevant organizational documents and the amendment or
termination of various material agreements that relate to the Company and its
Subsidiaries and their intercompany transactions or are impacted by such
corporate transactions, including the following: (i) PESC converting to a
Delaware close corporation; (ii) Quest Transmission Company, LLC conveying three
laterals to Bluestem (provided timely approval to do so is obtained from the
Kansas Corporation Commission); (iii) Quest Transmission Company, LLC merging
into PostRock Midstream, LLC; (iv) Quest Pipelines (KPC) converting to a
Delaware limited liability company named “PostRock KPC Pipeline, LLC”; (v) Quest
Kansas Pipeline, L.L.C. and Quest Kansas General Partner, L.L.C. merging into
PostRock KPC Pipeline, LLC; (vi) Quest Energy Service, LLC, Quest Mergersub,
Inc., Energy & Midstream Partners JV, LLC and Quest Midstream Holdings Corp.
each merging into PESC; (vii) PMP merging into Quest Cherokee, Quest Cherokee
surviving, and the EIN remaining that of Quest Cherokee; (viii) Quest Cherokee
Oilfield Service, LLC and PostRock Midstream, LLC each merging into PESC;
(ix) Quest Oil & Gas, LLC merging into Quest Cherokee; (x) Bluestem conveying
all vehicles and equipment to PESC; (xi) Quest Cherokee merging into Bluestem,
Bluestem surviving, and the EIN remaining that of Bluestem, and Bluestem taking
the name “PostRock MidContinent Production, LLC,” to be completed in the interim
period between execution of this Agreement and the Closing Date.
     (g) “SEC Reports” means all reports and forms filed with the SEC by the
Company on or after March 8, 2010.
     (h) “Securities Act” means the Securities Act of 1933.
     (i) “Subsidiary” means, with respect to any person, those entities of which
such person owns or controls more than 50% of the outstanding equity securities
either directly or through an unbroken chain of entities as to each of which
more than 50% of the outstanding equity securities is owned directly or
indirectly by its parent.
     (j) “Transaction Documents” means, collectively, this Agreement, the
Certificates of Designations, the Warrants and the Registration Rights
Agreement, in each case, as amended, modified or supplemented from time to time
in accordance with their respective terms.
     (k) “Transactions” means the transactions contemplated by the Transaction
Documents.
     2.2 Representations and Warranties of the Company. The Company represents
and warrants to the Investors that as of the date hereof and as of the Closing
Date (or such other date specified herein):

6



--------------------------------------------------------------------------------



 



     (a) Organization, Authority and Subsidiaries. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with corporate power and authority to own its
properties and conduct its business as currently conducted, and, has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each other jurisdiction in which it owns or
leases properties, or conducts any business so as to require such qualification.
As of the date hereof, each of the Company’s Subsidiaries, their jurisdiction of
organization and all shares of capital stock or other voting securities of, or
ownership interests in, each such Subsidiary are set forth on Part 1 of
Schedule 2.2(a). As of the Closing Date, each of the Company’s Subsidiaries,
their jurisdiction of organization and all shares of capital stock or other
voting securities of, or ownership interests in, each such Subsidiary will be as
set forth on Part 2 of Schedule 2.2(a). Each Subsidiary of the Company has been
duly organized and is validly existing in good standing under the laws of its
jurisdiction of organization, with corporate, limited liability company or other
entity power and authority to own its properties and conduct its business as
currently conducted, and, as of the Closing Date, shall be duly qualified as a
foreign corporation, limited liability company or other entity for the
transaction of business and shall be in good standing under the laws of each
other jurisdiction in which it owns or leases properties, or conducts any
business so as to require such qualification.
     (b) Capitalization. As of August 26, 2010, the authorized capital stock of
the Company consists of 40,000,000 shares of Common Stock, of which 8,053,146
shares are issued and outstanding, and 5,000,000 shares of Preferred Stock, of
which no shares are issued or outstanding. Schedule 2.2(b) sets forth as of
August 26, 2010 all of the options, warrants and equity incentive plans of the
Company, and the number of shares of Common Stock reserved for issuance pursuant
to any outstanding options, warrants or equity incentive plans. The outstanding
shares of the Company’s capital stock have been duly authorized and are validly
issued and outstanding, fully paid and non-assessable, are not subject to
preemptive rights (and were not issued in violation of any preemptive rights)
and were issued in full compliance with applicable state and federal securities
laws and any rights of third parties. No person is entitled to preemptive or
similar statutory or contractual rights with respect to any securities of the
Company. Except as set forth above or on Schedule 2.2(b), as of August 26, 2010
there are no outstanding warrants, options, convertible securities or other
rights, agreements or arrangements of any character under which the Company or
any of its Subsidiaries is or may be obligated to issue any equity securities of
any kind and, except as contemplated by this Agreement, neither the Company nor
any of its Subsidiaries is currently in negotiations for the issuance of any
equity securities of any kind. The issuance and sale of the Purchased Securities
hereunder will not obligate the Company to issue shares of Common Stock or other
securities to any other person (other than the Investors) and will not result in
the adjustment of the exercise, conversion, exchange or reset price of any
outstanding security.
     (c) Preferred Shares. The Preferred Shares have been duly and validly
authorized, and, when issued and delivered pursuant to this Agreement, the
Preferred Shares will be duly and validly issued, fully paid and non-assessable.
     (d) The Warrants and Warrant Shares. The Warrants (including any Warrants
issuable pursuant to Section 1.4) have been duly authorized and, when executed
and delivered as contemplated hereby, will constitute a valid and legally
binding obligation of the Company in

7



--------------------------------------------------------------------------------



 



accordance with their terms, and the shares of Common Stock issuable upon
exercise of the Warrants (including any Warrants issuable pursuant to
Section 1.4) (the “Warrant Shares”) have been duly authorized and reserved for
issuance upon exercise of the Warrants and when so issued will be duly and
validly issued, fully paid and non-assessable.
     (e) Authorization, Enforceability.
          (i) The Company has the corporate power and authority to execute and
deliver the Transaction Documents and to carry out its obligations thereunder
(which includes the issuance of the Preferred Shares, Warrants and Warrant
Shares). The execution, delivery and performance by the Company of the
Transaction Documents and the consummation of the Transactions have been duly
authorized by all necessary corporate action on the part of the Company, and no
further approval or authorization is required on the part of the Company. The
Transaction Documents are or will be valid and binding obligations of the
Company enforceable against the Company in accordance with their respective
terms, except as the same may be limited by applicable bankruptcy, insolvency,
reorganization, fraudulent transfer or conveyance, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and general equitable
principles, regardless of whether such enforceability is considered in a
proceeding at law or in equity (“Bankruptcy Exceptions”).
          (ii) Except as set forth on Schedule 2.2(e), the execution, delivery
and performance by the Company of the Transaction Documents and the consummation
of the Transactions and compliance by the Company with any of the provisions
thereof, will not (i) violate, conflict with, or result in a breach of any
provision of, or constitute a default (or an event which, with notice or lapse
of time or both, would constitute a default) under, or result in the termination
of, accelerate the performance required by, or result in any payment obligations
under, or result in a right of termination, acceleration or payment of, or
result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any of its Subsidiaries
under any of the terms, conditions or provisions of (A) its certificate of
incorporation or by-laws or (B) any material note, bond, mortgage, indenture,
deed of trust, license, lease, agreement or other instrument or obligation to
which the Company or any of its Subsidiaries is a party or by which it or any of
its Subsidiaries may be bound, or to which the Company or any of its
Subsidiaries or any of the properties or assets of the Company or any of its
Subsidiaries may be subject, including as a result of any change of control or
similar provision (except for violations, conflicts, breaches or defaults that
would not be reasonably likely to be material to the Company and its
Subsidiaries, taken as a whole) or (ii) subject to compliance with the statutes
and regulations referred to in the next paragraph, materially violate any
statute, rule or regulation or any judgment, ruling, order, writ, injunction or
decree applicable to the Company or any of its Subsidiaries or any of their
respective properties or assets.
          (iii) Other than the filing of the Certificates of Designations with
the Secretary of State of the State of Delaware, any current report on Form 8-K
and a Form D required to be filed with the SEC, and such as have been made or
obtained, no notice to, filing with, exemption or review by, or authorization,
consent or approval of, any Governmental Entity is required to be made or
obtained by the Company in connection with the consummation of the Transactions.

8



--------------------------------------------------------------------------------



 



     (f) NASDAQ Waiver. By the NASDAQ Letter, NASDAQ granted the Company a
financial viability exception pursuant to NASDAQ Rule 5635(f) waiving the
requirement that the Company obtain stockholder approval for the consummation of
the Transactions (the “NASDAQ Waiver”). The NASDAQ Waiver is in full force and
effect, and has not been modified, revoked or expired, as of the date hereof and
the issuance and sale of the Purchased Securities hereunder does not contravene
NASDAQ Rules. The Company has provided true and correct copies of the NASDAQ
Waiver to the Investors.
     (g) No Material Changes.
     Since March 5, 2010, except as expressly contemplated by the Transaction
Documents, the New Credit Agreements, the Restructuring, as set forth on
Schedule 2.2(g) or as specifically disclosed in the Company’s Annual Report on
Form 10-K for the year ended December 31, 2009, as amended, the S-4 related to
the recombination transaction, a Quarterly Report on Form 10-Q or a Current
Report on Form 8-K filed since March 5, 2010:
          (i) there has not been any damage, destruction or loss, whether or not
covered by insurance, with respect to the property and assets of the Company or
any of its Subsidiaries having a replacement cost of more than $250,000 for any
single loss or $500,000 for all such losses;
          (ii) there has not been any declaration, setting aside or payment of
any dividend or other distribution in respect of any shares of capital stock of
the Company or any repurchase, redemption or other acquisition by the Company or
any of its Subsidiaries of any outstanding shares of capital stock or other
securities of, or other ownership interest in, the Company or any of its
Subsidiaries;
          (iii) neither the Company nor any of its Subsidiaries has entered into
any employment, deferred compensation, severance or similar agreement (nor
amended any such agreement) or agreed to increase the compensation payable or to
become payable by it to any of the Company’s or any of its Subsidiaries’
directors, officers, employees, agents or representatives or agreed to increase
the coverage or benefits available under any severance pay, termination pay,
vacation pay, company awards, salary continuation for disability, sick leave,
deferred compensation, bonus or other incentive compensation, insurance, pension
or other employee benefit plan, payment or arrangement made to, for or with such
directors, officers, employees, agents or representatives, in each case other
than increases in the ordinary course of business consistent with past practice;
          (iv) except as described in the notes to the financial statements
included in the SEC Reports, there has not been any change by the Company or any
of its Subsidiaries in accounting or tax reporting principles, methods or
policies;
          (v) neither the Company nor any of its Subsidiaries has made or
rescinded any election relating to taxes, settled or compromised any claim
relating to taxes;
          (vi) neither the Company nor any of its Subsidiaries has made any
loans, advances or capital contributions to, or investments in, any person other
than Subsidiaries of the

9



--------------------------------------------------------------------------------



 



Company or paid any fees or expenses to any director, officer, partner,
stockholder or Affiliate of any other person;
          (vii) neither the Company nor any of its Subsidiaries has acquired any
assets or sold, assigned, transferred, conveyed, leased or otherwise disposed of
any assets of the Company or any of its Subsidiaries, except for assets acquired
or sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business;
          (viii) neither the Company nor any of its Subsidiaries has discharged
or satisfied any lien, or paid any obligation or liability (fixed or
contingent), except in the ordinary course of business and which, in the
aggregate, would not be material to the Company and its Subsidiaries taken as a
whole;
          (ix) neither the Company nor any of its Subsidiaries has canceled or
compromised any debt or claim in favor of the Company or amended, canceled,
terminated, relinquished, waived or released any contract or right except in the
ordinary course of business and which, in the aggregate, would not be material
to the Company and its Subsidiaries taken as a whole;
          (x) other than those capital expenditures included on a schedule
provided to the Investors that covers capital expenditures through July 31,
2010, neither the Company nor any of its Subsidiaries has made or committed to
make any capital expenditures or capital additions or betterments in excess of
$100,000 individually or $250,000 in the aggregate;
          (xi) neither the Company nor any of its Subsidiaries has instituted or
settled any material legal proceeding; and
          (xii) neither the Company nor any of its Subsidiaries has agreed,
committed, arranged or entered into any understanding to do anything set forth
in this Section 2.2(g).
     As of the Closing Date,
          (xiii) other than pursuant to the New Credit Agreements, neither the
Company nor any of its Subsidiaries has any indebtedness for borrowed money in
an amount in excess of $25,000 in the aggregate.
     (h) Reports.
          (i) Since March 5, 2010, the Company has complied in all material
respects with the filing requirements of Sections 13(a), 14(a) and 15(d) of the
Exchange Act.
          (ii) The SEC Reports, when they became effective or were filed with
the SEC, as the case may be, conformed in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the SEC thereunder, and none of such documents, when
they became effective or were filed with the SEC, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein

10



--------------------------------------------------------------------------------



 



or necessary to make the statements therein, in the light of the circumstances
in which they were made, not misleading.
     (i) Company Financial Statements.
          (i) The consolidated financial statements of the Company and its
Subsidiaries included or incorporated by reference in the SEC Reports filed
prior to the Closing, and the monthly financial statements provided to the
Investors covering periods since March 31, 2010 (except with respect to
customary year-end (and, with respect to monthly financial statements,
quarter-end) adjustments and the absence of notes), present fairly in all
material respects the consolidated financial position of the Company and its
consolidated Subsidiaries as of the dates indicated therein and the consolidated
results of their operations for the periods specified therein; and except as
stated therein, such financial statements were prepared in conformity with GAAP,
applied on a consistent basis (except for the absence of notes and as otherwise
may be noted therein).
          (ii) UHY LLP, who have certified certain financial statements of the
Company and its Subsidiaries, are independent public accountants as required by
the Exchange Act and the rules and regulations of the SEC and the Public Company
Accounting Oversight Board.
     (j) Application of Takeover Protections.
          (i) The Investors have been approved as interested shareholders by the
Board solely with respect to the Transactions, and the Board has taken all
action necessary, such that the prohibitions, restrictions, limitations and
conditions of Section 203 of the General Corporation Law of Delaware shall not
be applicable to the Transactions.
          (ii) There are no “business combination with interested stockholders”
or similar antitakeover provisions under the certificate of incorporation or
by-laws of the Company or the antitakeover laws and regulations of any state
(collectively, the “Antitakeover Laws”) that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, the Company’s issuance of the Purchased
Securities and the Investors’ ownership of the Purchased Securities or shares of
Common Stock issuable upon conversion of the Warrant Shares; provided, however,
that no representation or warranty is made with respect to the application of
any Antitakeover Laws to the Investors to the extent related to any transactions
between the Investors, or their respective affiliates or associates, and the
Company other than the Transactions.
          (iii) Except as may be provided in the certificate of incorporation
and bylaws of the Company, the Company has not adopted any poison pill
(including any distribution under a rights agreement) or other similar
antitakeover measure.
     (k) Litigation. Schedule 2.2(k) sets forth a list and brief description of
all securities-related or material actions, suits, claims, or proceedings, or,
to the Company’s knowledge, inquiries or investigations, before or by any court,
arbitrator, Governmental Entity, self-regulatory organization or body pending
or, to the knowledge of the Company, threatened

11



--------------------------------------------------------------------------------



 



against or affecting the Company or any of its Subsidiaries as of August 26,
2010. Such suits, actions or proceedings pending or threatened against the
Company or any of its Subsidiaries do not or would not reasonably be expected to
impair in any material respect the ability of the Company to perform its
obligations under the Transaction Documents, or prevent or materially impede the
consummation by the Company of the transactions contemplated under the
Transaction Documents.
     (l) Compliance. Neither the Company nor any of its Subsidiaries (i) is in
material violation of any order of any court, arbitrator or Governmental Entity,
or (ii) is in material violation of any statute, rule or regulation of any
Governmental Entity, including without limitation all foreign, federal, state
and local laws relating to taxes, environmental protection, occupational health
and safety, product quality and safety and employment and labor matters. The
Company is in compliance in all material respects with all applicable
requirements of the Sarbanes-Oxley Act of 2002, as amended, and the rules and
regulations thereunder, applicable to it.
     (m) Regulatory Permits. The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
Governmental Entities necessary to conduct their respective businesses, and
neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such certificates,
authorizations and permits. The execution and delivery by the Company of, and
the performance by it of its obligations under, the Transaction Documents and
the consummation of the Transactions will not result in a material violation or
breach of any of the terms, conditions or provisions of any such any such
certificates, authorizations and permits.
     (n) Employee Matters. Schedule 2.2(n) sets forth each benefit plan,
employment agreement, trust for the benefit of employees or loan to employees
that provides for any termination payment (whether of severance pay or
otherwise), acceleration, forgiveness of indebtedness, vesting, distribution,
increase in benefits or obligation to fund benefits with respect to any current
or former employee of the Company or any of its Subsidiaries upon a change of
control. Except as set forth in Schedule 2.2(n), the execution and delivery of
the Transaction Documents, and performance of the Transactions, will not
(i) trigger any such provision or (ii) trigger or impose any restrictions or
limitations on the right of the Company or any of its Subsidiaries to amend or
terminate any Company benefit plan or employee agreement (or result in any
adverse consequence for any such action). Any such provisions that may be
triggered by the Transactions have been waived by the party or parties entitled
thereto.
     (o) Internal Accounting Controls. Except as disclosed in the Company’s
Quarterly Report on Form 10-Q for the period ended June 30, 2010, the Company
and its Subsidiaries maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorizations,
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. The Company has established disclosure
controls and procedures (as defined in Exchange Act Rules 13a-15(e) and
15(d)-15(e))

12



--------------------------------------------------------------------------------



 



for the Company and designed such disclosure controls and procedures to ensure
that material information relating to the Company, including its Subsidiaries,
is made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s Form 10-K or Form 10-Q, as
the case may be, is being prepared. The Company’s certifying officers have
evaluated the effectiveness of the Company’s disclosure controls and procedures
as of the last day of the period covered by the Company’s most recently filed
Form 10-Q (such date, the “Evaluation Date”). The Company presented in its most
recently filed Form 10-Q the conclusions of the certifying officers about the
effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no significant changes in the Company’s internal controls (as described in
Item 308(c) of Regulation S-K under the Exchange Act) or in other factors that
could significantly and adversely affect the Company’s internal controls. The
Company’s auditors have not identified any control deficiency, significant
deficiency or material weakness in the Company’s system of internal controls for
the Company’s last fiscal year.
     (p) Brokers or Finders. Except as set forth on Schedule 2.2(p), the Company
represents as to itself, its predecessors and its Affiliates, that no agent,
broker, investment banker or other firm or person is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee in connection
with any of the Transactions as a result of any actions by such party.
     (q) No Directed Selling Efforts or General Solicitation. Neither the
Company nor any person acting on its behalf has conducted any general
solicitation or general advertising (as those terms are used in Regulation D of
the Securities Act) in connection with the offer or sale of any of the Purchased
Securities.
     (r) No Integrated Offering. Neither the Company nor any of its Affiliates,
nor any person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) of the Securities Act for the exemption from
registration for the transactions contemplated hereby or would require
registration of the Purchased Securities under the Securities Act.
     (s) Private Placement. Assuming the accuracy of the representations of the
Investors in Section 2.3(c), the offer and sale of the Purchased Securities to
the Investors as contemplated hereby is exempt from the registration
requirements of the Securities Act.
     (t) Restructuring. No consent or approval of any person (including any
Governmental Authority) is required to be made or obtained by the Company or its
Subsidiaries in connection with the consummation of the Restructuring, other
than any such consents or approvals already obtained.
     2.3 Representations and Warranties of the Investors. The Investors, jointly
and severally, hereby represent and warrant to the Company that as of the date
hereof and the Closing Date:

13



--------------------------------------------------------------------------------



 



     (a) Status. Each Investor has been duly organized and is validly existing
as an exempted limited partnership under the laws of the Cayman Islands, with
the limited partnership power and authority to own its properties and conduct
its business as currently conducted.
     (b) Authorization, Enforceability.
          (i) Each Investor, acting through its general partner, has the limited
partnership power and authority to execute and deliver this Agreement and the
Registration Rights Agreement and to carry out its obligations hereunder and
thereunder. The execution, delivery and performance by each Investor of this
Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby have been duly authorized by such
Investor’s general partner and all other necessary limited partnership acting on
the part of such Investor, and no further approval or authorization is required
on the part of such Investor or any other party for such authorization to be
effective. This Agreement and the Registration Rights Agreement are or will be
valid and binding obligations of each Investor enforceable against such Investor
in accordance with their respective terms, except as the same may be limited by
Bankruptcy Exceptions.
          (ii) The execution, delivery and performance by each Investor of this
Agreement and the Registration Rights Agreement and the consummation of the
transactions contemplated hereby and thereby and compliance by such Investor
with any of the provisions hereof and thereof, will not (i) violate, conflict
with, or result in a breach of any provision of, or constitute a default (or an
event which, with notice or lapse of time or both, would constitute a default)
under, or result in the termination of, or accelerate the performance required
by, or result in a right of termination or acceleration of, or result in the
creation of, any lien, security interest, charge or encumbrance upon any of the
properties or assets of such Investor under any of the terms, conditions or
provisions of (A) its organizational documents or (B) any note, bond, mortgage,
indenture, deed of trust, license, lease, agreement or other instrument or
obligation to which such Investor is a party or by which it may be bound, or to
which such Investor or any of the properties or assets of such Investor may be
subject, or (ii) violate any statute, rule or regulation or any judgment,
ruling, order, writ, injunction or decree applicable to such Investor or any of
its properties or assets except, in the case of clauses (i)(B) and (ii), for
those occurrences that, individually or in the aggregate, have not had or would
not be reasonably likely to have an Investor Material Adverse Effect. “Investor
Material Adverse Effect” means a material adverse effect on the ability of the
Investors timely to consummate the Purchase and the other transactions
contemplated by this Agreement.
          (iii) Other than such as have been made or obtained, no notice to,
filing with, exemption or review by, or authorization, consent or approval of,
any Governmental Entity is required to be made or obtained by any Investor in
connection with the consummation by such Investor of the Purchase except for any
such notices, filings, exemptions, reviews, authorizations, consent and
approvals the failure of which to make or obtain would not have an Investor
Material Adverse Effect.
     (c) Purchase for Investment. Each Investor acknowledges that the offering
and sale of the Purchased Securities and the Warrant Shares have not been
registered under the Securities Act or under any state securities laws. Each
Investor (i) is acquiring the Purchased Securities

14



--------------------------------------------------------------------------------



 



pursuant to an exemption from registration under the Securities Act solely for
investment with no present intention to distribute them to any person in
violation of the Securities Act or any applicable U.S. state securities laws,
(ii) will not sell or otherwise dispose of any of the Purchased Securities or
the Warrant Shares, except in compliance with the registration requirements or
exemption provisions of the Securities Act and any applicable U.S. state
securities laws, (iii) has such knowledge and experience in financial and
business matters and in investments of this type that it is capable of
evaluating the merits and risks of the Purchase and of making an informed
investment decision, and has conducted a review of the business and affairs of
the Company that it considers sufficient and reasonable for purposes of making
the Purchase, and (iv) is an “accredited investor” (as that term is defined by
Rule 501 under the Securities Act).
     (d) Ownership. No Investor is the Beneficial Owner of (i) any Common Stock
or (ii) any securities or other instruments representing the right to acquire
Common Stock. No Investor has a formal or informal agreement, arrangement or
understanding with any person (other than the Company) to acquire, dispose of or
vote any securities of the Company. “Beneficial Ownership” shall be determined
in accordance with Rules 13d-3 and 13d-5 under the Exchange Act, including the
provision that any member of a “group” shall be deemed to have Beneficial
Ownership of all securities Beneficially Owned by other members of the group,
and except that the exclusion in Rule 13d-3(d)(1)(i) for rights to acquire
securities that are not exercisable “within 60 days” shall not apply.
“Beneficial Owner” and “Beneficially Own” shall have conforming definitions.
     (e) Company Representations. Each Investor acknowledges that, except as
expressly set forth in this Agreement or the Transaction Documents, the Company
is not making any, and the Investor is not relying on any, representations or
warranties, written or oral, statutory, express or implied, concerning the
Company, its Subsidiaries or their respective businesses or assets, including
the Due Diligence Information. In particular, each Investor acknowledges and
agrees that (i) the Due Diligence Information includes certain projections,
estimates and other forecasts, and certain business plan information, (ii) there
are uncertainties inherent in attempting to make such projections, estimates and
other forecasts and plans and each Investor is familiar with such uncertainties,
and (iii) each Investor is taking full responsibility for making its own
evaluation of the adequacy and accuracy of all projections, estimates and other
forecasts and plans so furnished to it and any use of or reliance by an Investor
on such projections, estimates and other forecasts and plans shall be at its
sole risk. “Due Diligence Information” means any information, document or
material provided or made available, or statements made, to the Investors
(including their respective employees, Affiliates, agents, advisors or
representatives) in “data rooms,” management presentations or supplemental due
diligence information provided to the Investors (including their respective
employees, Affiliates, agents, advisors or representatives) in connection with
discussions or access to management of the Company or in any other form in
expectation of the transactions contemplated by this Agreement.
     (f) Investment Company Act. Each Investor is not, and upon the consummation
of the Transactions will not be, an “investment company” or a company
“controlled by” and “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

15



--------------------------------------------------------------------------------



 



ARTICLE III
Covenants
     3.1 Commercially Reasonable Efforts. Subject to the terms and conditions of
this Agreement, each of the parties shall use its commercially reasonable
efforts in good faith to take, or cause to be taken, all actions, and to do, or
cause to be done, all things necessary, proper or desirable, or advisable under
applicable laws, so as to permit consummation of the Purchase as promptly as
practicable and otherwise to enable consummation of the Transactions and shall
use commercially reasonable efforts to cooperate with the other parties to that
end. Promptly after the execution and delivery of this Agreement, the Company
shall mail to all shareholders a letter in substantially the form of Annex G and
otherwise comply with the requirements set forth in the NASDAQ Letter.
     3.2 Expenses. (a) The Company shall reimburse the Investors for their
reasonable costs and expenses, including reasonable legal or other professional
fees and expenses, and reasonable out-of-pocket due diligence expenses,
(i) incurred or made in connection with this Agreement and the Transactions
(including any reasonable cost and expenses incurred after the Closing to the
extent related), whether or not consummated, in an amount not to exceed, in the
aggregate $1,000,000 and (ii) in connection with any amendments to the
Transaction Documents. Prior to any such reimbursement, the Investors shall
provide the Company with reasonably detailed invoices setting forth the expenses
to be reimbursed. This covenant shall survive the termination of this Agreement.
     (b) The Company shall reimburse the Investors for their reasonable
out-of-pocket costs and expenses (which may include, but are not limited to,
airfare, hotels and cab fare) incurred or made in connection with ongoing
oversight of the Company until the one-year anniversary of the Closing. Prior to
any such reimbursement, the Investors shall provide the Company with reasonably
detailed invoices setting forth the expenses to be reimbursed and a good faith
attestation that such costs were incurred in the course of conducting work for
the benefit of all Company shareholders. Reimbursements shall be made within
30 days of the invoices having been presented to the Company.
     3.3 Sufficiency of Authorized Common Stock. During the period from the
Closing Date until the date on which the Warrants (including any Warrants
issuable pursuant to Section 1.4) have been fully exercised, the Company shall
at all times have reserved for issuance, free of preemptive or similar rights, a
sufficient number of shares of authorized and unissued Warrant Shares to
effectuate such exercise (including all Warrant Shares underlying the Warrants
issuable pursuant to Section 1.4). Nothing in this Section 3.3 shall preclude
the Company from satisfying its obligations in respect of the exercise of the
Warrants (including any Warrants issuable pursuant to Section 1.4) by delivery
of shares of Common Stock which are held in the treasury of the Company. As soon
as practicable following the Closing, the Company shall, at its expense,
(a) cause the Warrant Shares (including all Warrant Shares underlying the
Warrants issuable pursuant to Section 1.4) to be listed on the NASDAQ Global
Market at the time they become freely transferable in the public market under
the Securities Act, subject to official notice of issuance, and shall maintain
such listing on the NASDAQ Global Market for so long as any Common Stock is
listed on the NASDAQ Global Market and (b) use its commercially reasonable

16



--------------------------------------------------------------------------------



 



efforts to satisfy all continued listing criteria necessary to maintain the
listing of the Common Stock with NASDAQ until the date that is two years
following the date on which the Warrants (including any Warrants issuable
pursuant to Section 1.4) have been fully exercised.
     3.4 Certain Notifications Until Closing. From the date of this Agreement
until the Closing, each party shall promptly notify the other parties of (i) any
fact, event or circumstance of which it is aware and which would be reasonably
likely to cause any representation or warranty of such party contained in this
Agreement to be untrue or inaccurate in any material respect or to cause any
covenant or agreement of such party contained in this Agreement not to be
complied with or satisfied in any material respect and (ii) any fact,
circumstance, event, change, occurrence, condition or development of which it is
aware and which, individually or in the aggregate, has had a Material Adverse
Effect or an Investor Material Adverse Effect, as the case may be; provided,
however, that delivery of any notice pursuant to this Section 3.4 shall not
limit or affect any rights of or remedies available to the other parties.
     3.5 Conduct of Business.
     (a) Except as set forth in Schedule 3.5 or as otherwise required to perform
its obligations under the Transaction Documents, the New Credit Agreements, in
connection with the Restructuring or any other agreement contemplated herein, or
as otherwise agreed to in writing by the Investors, from the date hereof to the
Closing Date, the Company shall, and shall cause each of its Subsidiaries to
(A) conduct its business only in the ordinary course and consistent with past
practice; (B) use its reasonable best efforts to preserve and maintain its
assets and properties and its relationships with its customers, suppliers,
clients, advertisers, distributors, agents, officers and employees and other
persons with which it has significant business dealings; (C) use its reasonable
best efforts to maintain all of the material assets it owns or uses in the
ordinary course of business consistent with past practice; (D) use its
reasonable best efforts to preserve the goodwill and ongoing operations of its
business; (E) maintain its books and records in the usual, regular and ordinary
manner, on a basis consistent with past practice; (F) perform and comply in all
material respects with its existing contractual arrangements; (G) maintain
insurance in full force and effect with respect to its business with responsible
companies, comparable in amount, scope and coverage to that in effect on the
date of this Agreement; and (H) comply in all material respects with applicable
laws.
     (b) Except as set forth in Schedule 3.5 or as expressly contemplated by the
Transaction Documents, the New Credit Agreements, in connection with the
Restructuring or any other agreement contemplated herein, between the date
hereof and the Closing Date, without the prior written consent of the Investors,
the Company shall not, and shall cause each of its Subsidiaries not to, take any
of the following actions:
          (i) change its certificate of incorporation or by-laws or other
organizational documents (including by amendment, merger or otherwise);
          (ii) reclassify any capital stock of the Company or its Subsidiaries;
          (iii) increase the authorized number of shares of, authorize the
issuance of, or issue any shares of Preferred Stock; or

17



--------------------------------------------------------------------------------



 



          (iv) authorize the issuance of or issue any shares of Common Stock,
other than upon the exercise of Options or Convertible Securities outstanding on
the date hereof;
          (v) accelerate the vesting of any shares of Common Stock subject to
vesting;
          (vi) pay any dividends or make any distributions on any shares of
Common Stock or any other capital stock of the Company or repurchase or redeem
any Common Stock or any other capital stock of the Company;
          (vii) take any of the actions that, after the Closing, will require
the consent of the holders of Series A Shares under Section 9 of the Series A
Certificate; or
          (viii) agree to take any of the actions restricted by this
Section 3.5(b).
     3.6 Restrictions on Sale of Common Stock.
     (a) The following terms have the following meanings:
          (i) “Benchmark Price” means $4.73.
          (ii) “Convertible Securities” means any stock or security convertible
into or exchangeable for Common Stock.
          (iii) “Excluded Securities” means (A) all Warrants and Warrant Shares,
(B) shares of Common Stock, Convertible Securities and Options issued to
existing or former officers, directors, employees or consultants of the Company
pursuant to an equity incentive, stock grant, stock purchase or similar plan or
arrangement existing as of the date hereof or thereafter approved by the Board,
including any shares of Common Stock issuable upon exercise of any such
Convertible Security or Option or settlement of any award issued under any such
plan or arrangement, (C) shares of Common Stock issuable upon the exercise or
conversion of any other Convertible Securities or Options outstanding as of the
date hereof (provided that such exercise or conversion occurs in accordance with
the terms thereof, at the exercise or conversion price or ratio in effect
immediately prior to the date hereof, subject to the antidilution adjustment
provisions thereof), (D) shares of Common Stock issuable under the terms of the
Asset Sale Agreement; and (E) other securities designated as “Excluded
Securities” by the Investors.
          (iv) “Options” means any options, warrants or other rights to
subscribe for or to purchase, or any options for the purchase of, any Common
Stock or Convertible Securities.
     (b) Except as expressly contemplated by the Transaction Documents, without
the prior written consent of the Investors, from and after the Closing until the
Threshold Ownership Date, the Company shall not:
          (i) issue or sell any shares of Common Stock (other than Excluded
Securities) for other than cash (unless the Company and the Investors mutually
agree that the fair value of any consideration received by the Company is such
that the price per share of Common Stock received by the Company in such
issuance or sale is equal to or greater than the Benchmark Price) or for a price
per share less than the Benchmark Price;

18



--------------------------------------------------------------------------------



 



          (ii) issue or sell for other than cash (unless the Company and the
Investors mutually agree on the fair value of any such non-cash consideration)
any Convertible Securities or Options entitling any person to acquire shares of
Common Stock (other than Excluded Securities) (or modify the terms of any such
Option or Convertible Security to entitle any person to acquire thereunder
shares of Common Stock) at an effective price per share less than the Benchmark
Price; for purposes of this clause (ii), the effective price per share for such
Common Stock issuable upon exercise, conversion or exchange of such Convertible
Securities or Options shall be deemed to be equal to the amount determined by
dividing (A) the total amount, if any, received or receivable by the Company or
any of its Subsidiaries, as applicable, as consideration for the issuance or
sale of such Convertible Securities or Options, plus the aggregate amount of
additional consideration, if any, payable to the Company or any of its
Subsidiaries, as applicable, upon the exercise, conversion or exchange thereof,
by (B) the total maximum number of shares of Common Stock issuable upon the
exercise, conversion or exchange of such Convertible Securities or Options so
issued; or
          (iii) issue any Options or Convertible Securities entitling the holder
thereof to acquire shares of Common Stock at a price or a number of shares of
Common Stock that floats or resets or otherwise varies.
     3.7 Financial Statements and Other Reports. From and after the Closing
until the Threshold Ownership Date, the Company shall deliver to the Investors:
     (a) as soon as practicable and in any event no later than the day that a
Form 10-Q is filed by the Company with the SEC following each quarterly period
(other than the last quarterly period) in each fiscal year, consolidated
statements of operations, statements of stockholders’ equity and cash flows of
the Company for the period from the beginning of the then current fiscal year to
the end of such quarterly period, and a consolidated balance sheet of the
Company as of the end of such quarterly period setting forth in each case in
comparative form figures for the corresponding period or date in the preceding
fiscal year, together with a certificate from a senior officer of the Company to
the effect that such financial statements have been prepared in accordance with
GAAP consistently applied during the periods involved (subject to year-end
adjustments) and that such financial statements fairly present in all material
respects the consolidated financial position, results of operations and cash
flows of the Company as of and for the period then ended; provided, however,
that the timely filing with the SEC of the Company’s periodic report on Form
10-Q for such period shall be deemed to satisfy the requirements of this
Section 3.7(a);
     (b) as soon as practicable and in any event no later than the day that a
Form 10-K is filed by the Company with the SEC following the end of each fiscal
year, a consolidated balance sheet of the Company as of the end of such fiscal
year and the related consolidated statements of operations, statements of
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the corresponding figures from the preceding fiscal
year, together with the audit report of independent public accountants of
recognized standing selected by the Company; provided, however, that the timely
filing with the SEC of the Annual Report on Form 10-K of the Company for such
fiscal year shall be deemed to satisfy the requirements of this Section 3.7(b);
and

19



--------------------------------------------------------------------------------



 



     (c) such other financial information as the Investors may reasonably
request.
     3.8 Confidentiality.
     (a) At all times following the Closing Date until the first anniversary of
the Threshold Ownership Date, no Investor shall, directly or indirectly,
disclose, divulge or use for any purpose (other than to monitor its investment
in the Company) any trade secrets or other confidential and proprietary
information of a business, financial, marketing, technical or other nature
pertaining to the Company or any of its Subsidiaries or their respective
business, including information of others that any of the Company or any of its
Subsidiaries has agreed to keep confidential, except (i) to the extent that such
information shall have become public knowledge other than by breach of this
Agreement by any of the Investors, and (ii) to the extent that disclosure of
such information is required by law or legal process (but only after the
Investors have provided the Company, to the extent practicable, with reasonable
notice and opportunity to take action against any legally required disclosure).
     (b) Each Investor acknowledges that any breach or threatened breach by such
party of the provisions of Section 3.8(a) will cause irreparable injury to the
Company for which an adequate monetary remedy does not exist. Accordingly, in
the event of any such breach or threatened breach, the Company shall be
entitled, in addition to the exercise of other remedies, to seek and (subject to
court approval) obtain injunctive and other equitable relief, without necessity
of posting a bond, restraining the breaching Investors from committing such
breach or threatened breach. The right provided under this Section 3.8(b) shall
be in addition to, and not in lieu of, any other rights and remedies available
to the Company.
     3.9 Transfer Restrictions. The Purchased Securities are, and the Warrant
Shares will be when issued, restricted securities under the Securities Act and
may not be offered or sold except pursuant to an effective registration
statement or an available exemption from registration under the Securities Act.
Accordingly, each Investor agrees it shall not, directly or through others,
offer or sell any Purchased Securities or any Warrant Shares except pursuant to
a registration statement or pursuant to Rule 144 or another exemption from
registration under the Securities Act, if available. Prior to any transfer of
Purchased Securities or Warrant Shares other than pursuant to an effective
registration statement, each Investor agrees it shall notify the Company of such
transfer and the Company may require such Investor to provide, prior to such
transfer, such evidence that the transfer will comply with the Securities Act
(including written representations and an opinion of counsel) as the Company may
reasonably request. The Company may impose stop-transfer instructions with
respect to any securities that are to be transferred in contravention of this
Agreement.
     3.10 Legend. Each Investor agrees that all certificates or other
instruments representing Purchased Securities and Warrant Shares will bear a
legend substantially to the following effect:
“THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT

20



--------------------------------------------------------------------------------



 



WHILE A REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT
TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF A SECURITIES PURCHASE
AGREEMENT, DATED SEPTEMBER 2, 2010, AS AMENDED FROM TIME TO TIME, BETWEEN THE
ISSUER OF THESE SECURITIES AND THE INVESTORS REFERRED TO THEREIN, A COPY OF
WHICH IS ON FILE WITH THE ISSUER. THE SECURITIES REPRESENTED BY THIS INSTRUMENT
MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID
AGREEMENT. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL
BE VOID.”
In the event that (i) any Purchased Securities or Warrant Shares become
registered under the Securities Act or (ii) Purchased Securities or Warrant
Shares are eligible to be transferred without restriction in accordance with
Rule 144 under the Securities Act, the Company shall issue new certificates or
other instruments representing such Purchased Securities or Warrant Shares,
which shall not contain such portion of the above legend that is no longer
applicable; provided that the Investors surrender to the Company the previously
issued certificates or other instruments.
ARTICLE IV
Additional Agreements
     4.1 Board Designation. Prior to the Closing Date, the Company shall use its
reasonable best efforts to take all necessary corporate action so that upon the
Closing the size of the Board is increased by three members and three
individuals designated by the Investors (the “Investor Directors”) are appointed
to the Board to fill the newly created directorships created by such increase.
The Company, through its Board and subject to the Board’s fiduciary duties to
the stockholders of the Company, shall take all necessary action to nominate and
recommend three Investor Directors for election to the Board in the proxy
statements relating to the annual meetings of the stockholders of Company
following the Closing. If the Investors’ aggregate interest in the Company falls
below 25% of the issued and outstanding Common Stock (calculated on a Fully
Diluted Basis), the Company and its Board shall only be required to nominate and
recommend two Investor Directors pursuant to this Section 4.1. If the Investors’
aggregate interest in the Company falls below 7.5% of the issued and outstanding
Common Stock (calculated on a Fully Diluted Basis) (the date of such occurrence
being the “Threshold Ownership Date”), the Company and its Board shall have no
obligation to nominate and recommend any Investor Directors. The initial
Investor Directors shall be Thomas J. Edelman, James D. Bennett and Nathan M.
Avery. At any time that the Company and the Board have an obligation to
recommend any Investor Directors pursuant to this Section 4.1, (i) the Company
shall not increase the size of the Board, except as set forth in this
Section 4.1 or in Section 10(i)

21



--------------------------------------------------------------------------------



 



of the Series A Certificate, without the prior consent of the Investors, and
(ii) the Board shall appoint one Investor Director selected by the Investors to
the nominating and compensation committees of the Board, provided that such
Investor Director meets the independence requirements of the applicable Nasdaq
listing rules. “Fully Diluted Basis” means as if all securities eligible for
conversion into or exercisable or exchangeable for shares of Common Stock
(including the Warrants) had been converted or exercised in full (excluding
(i) any shares of Common Stock that may be issued upon the exercise of Options
under any equity incentive plan if such Options have not vested and (ii) any
shares of Common Stock that may be issued upon the settlement of restricted
stock units under any equity incentive plan if such restricted stock units have
not vested).
     4.2 Preemptive Rights.
     (a) The following terms have the following meanings:
          (i) “Equity Securities” means (A) all shares of capital stock of the
Company, (B) all securities convertible into or exchangeable for shares of
capital stock of the Company and (C) all options, warrants, or other rights to
purchase or otherwise acquire from the Company shares of such capital stock, or
securities convertible into or exchangeable for shares of such capital stock.
          (ii) “New Securities” means all Equity Securities other than:
          (A) Excluded Securities;
          (B) Shares of any class of capital stock of the Company issued on a
pro rata basis to all holders of such class as a stock dividend or upon any
stock split or other subdivision of shares of capital stock;
          (C) Shares of capital stock of the Company issued as consideration in
connection with the acquisition, approved by the Investors (which approval shall
not be unreasonably withheld), by the Company of assets or capital stock of any
person or entity;
          (D) Shares of Common Stock issued pursuant to a public offering, or
Convertible Securities or Shares of Common Stock issuable upon exercise or
conversion of Convertible Securities issued pursuant to a public offering or an
offering primarily to “qualified institutional buyers” in accordance with
Rule 144A under the Securities Act, in each case with aggregate proceeds of at
least $20,000,000; and
          (E) Shares of Common Stock issued upon exercise or conversion of
Convertible Securities with respect to which the Investors previously had the
opportunity to exercise the preemptive rights set forth in this Section 4.2.
          (iii) “Pro Rata Share” means, with respect to any Investor, the
quotient obtained by dividing (i) the number of shares of Common Stock owned by
such Investor (assuming exercise of all Warrants) by (ii) the number of shares
of Common Stock outstanding on a Fully Diluted Basis.

22



--------------------------------------------------------------------------------



 



     (b) If the Company proposes to offer New Securities to any person or entity
at any time, the Company shall, before such offer, deliver to each Investor an
offer (the “Offer”) to issue, upon the terms set forth in this Section, to the
Investor a number of New Securities (the “Offered Securities”) equal to such
Investor’s Pro Rata Share. The Offer shall state that the Company proposes to
issue the Offered Securities and specify their number and terms (including
purchase price). The Offer shall remain open and irrevocable for a period of
thirty (30) days (the “Preemptive Period”) from the date of its delivery.
     (c) The Investor may accept the Offer by delivering to the Company a notice
(the “Purchase Notice”) within the Preemptive Period. The Purchase Notice shall
state the number of Offered Securities the Investor agrees to purchase. The
issuance of Offered Securities with respect to which the Investor delivered a
Purchase Notice shall be made on a business day, as designated by the Company,
after expiration of the Preemptive Period on those terms and conditions of the
Offer not inconsistent with this Section.
     (d) If the Investors did not purchase all Offered Securities, the Company
may issue the remaining Offered Securities or any portion thereof to any person
or entity within 120 days after expiration of the Preemptive Period upon terms
and conditions no more favorable in the aggregate to the purchasers thereof than
specified in the Offer.
     (e) This Section 4.2 shall terminate and be of no further force or effect
on the Threshold Ownership Date.
     4.3 Survival and Indemnification.
     (a) Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing; provided, however, that
no action for a breach of the representations and warranties contained herein or
for a breach or violation of a covenant or agreement set forth in the
Transaction Documents that was required to be performed prior to or at the
Closing, shall be brought more than 10 days after the Company’s Annual Report on
Form 10-K for the year ending December 31, 2011 is filed with the SEC, except
for claims arising out of the representations and warranties contained in
Sections 2.2(b) (Capitalization), 2.2(c) (Preferred Shares),
2.2(e)(i)(Authorization, Enforeceability), and 2.2(d) (The Warrants and Warrant
Shares) (collectively, the “Specified Representations”), which shall survive
indefinitely after the Closing.
     (b) Indemnification by the Company. From and after the Closing, the Company
shall indemnify and hold harmless the Investors and their respective Affiliates
and their respective directors, officers, employees and agents (the “Investor
Indemnified Parties”) from and against any and all losses, claims, damages,
liabilities and expenses (including without limitation reasonable attorney fees
and disbursements and other expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”)
asserted against or incurred by such Investor Indemnified Party to the extent
arising out of or relating to (i) any breach of the representations or
warranties of the Company set forth in this Agreement or (ii) any breach or
violation of the covenants or agreements of the Company set forth in this
Agreement.

23



--------------------------------------------------------------------------------



 



     (c) Indemnification by the Purchasers. From and after the Closing, the
Investors shall, severally but not jointly, indemnify and hold the Company
harmless from and against all Losses asserted against or incurred by the Company
to the extent arising out of or relating to (i) any breach of the
representations or warranties of the Investors set forth in this Agreement or
(ii) any breach or violation of the covenants or agreements of the Investors set
forth in this Agreement.
     (d) Indemnification Limits. The Investor Indemnified Parties shall not be
entitled to recover any Losses pursuant to Section 4.3(b) (i) unless and until
the Investor Indemnified Parties’ aggregate claims therefor exceed $750,000, at
which time the Investor Indemnified Parties shall be entitled to recover Losses
only to the extent that the aggregate amount of Investor Indemnified Parties’
indemnifiable Losses exceeds such amount (the “Deductible”), provided, however,
that no event, claim or item of Loss will constitute a Loss and indemnification
will not be available with respect to such event, claim or item of Loss (nor
will any such event, claim or item of Loss be counted towards the Deductible)
unless such event, claim or item of Loss, together with all related events,
claims or items of Loss, results in a Loss of $25,000 or more, in which case the
Investor Indemnified Parties will be entitled to indemnification for the full
amount of Losses related to such event, claim or item of Loss subject to the
Deductible and the other limitations set forth herein (and such Losses will be
counted towards the Deductible); or (ii) for an aggregate amount in excess of
$60,000,000; provided, however that claims for breach of any of the Specified
Representations shall not be subject to the foregoing limitations and shall not
be included in the determination of whether a limitation has been reached. In
addition, the Losses incurred by any Investor shall be determined on the basis
of the number of Purchased Securities purchased by such Investor (or such
Investor’s Affiliate, as applicable) hereunder and not on the basis of any other
shares of Common Stock beneficially owned by such Investor, whether acquired
prior to or after the consummation of the Transactions.
     (e) Conduct of Indemnification Proceedings. Promptly after receipt by any
person (the “Indemnified Person”) of notice of any demand, claim or
circumstances of any kind which would or might give rise to a claim or the
commencement of any action, proceeding or investigation (in each case, a
“Claim”) in respect of which indemnity may be sought pursuant to Section 4.3(b)
or Section 4.3(c), such Indemnified Person shall promptly notify the party or
parties required to provide such indemnification (the “Indemnifier”) in writing
and the Indemnifier shall assume the defense thereof, including the employment
of counsel reasonably satisfactory to such Indemnified Person, and shall assume
the payment of all fees and expenses; provided, however, that the failure of any
Indemnified Person so to notify the Indemnifier shall not relieve the
Indemnifier of its obligations hereunder except to the extent that it shall be
finally determined by a court of competent jurisdiction that such failure to
notify shall have materially prejudiced the Indemnifier. In any such proceeding,
any Indemnified Person shall have the right to retain its own counsel, but the
fees and expenses of such counsel shall be at the expense of such Indemnified
Person unless: (i) the Indemnifier and the Indemnified Person shall have
mutually agreed to the retention of such counsel; or (ii) in the reasonable
judgment of counsel to such Indemnified Person representation of both parties by
the same counsel would be inappropriate due to actual or potential differing
interests between them. The Indemnifier shall not be liable for any settlement
of any proceeding effected without its written consent, which consent shall not
be unreasonably withheld, but if settled with such consent, the Indemnifier
shall indemnify and hold harmless such Indemnified Person from and against any
Loss (to the extent

24



--------------------------------------------------------------------------------



 



stated above) by reason of such settlement. Without the prior written consent of
the Indemnified Person, which consent shall not be unreasonably withheld
(provided that the Indemnified Person shall have the absolute right in its sole
discretion to withhold consent from any settlement of any pending or threatened
proceeding if such settlement does not include an unconditional release of such
Indemnified Person from any liability arising out of such proceeding), the
Indemnifier shall not effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is or could have been a
party and indemnity could have been sought hereunder by such Indemnified Party.
The parties will cooperate fully with each other in connection with the defense
of any Claim.
     (f) Insurance. Any indemnifying party shall be subrogated to the rights of
any indemnified party in respect of any insurance relating to Losses to the
extent of any indemnification payments made under this Agreement, and such
indemnified party shall provide all reasonably requested assistance to such
indemnifying party in respect of such subrogation.
     (g) No Duplication. Any liability for indemnification under this Agreement
shall be determined without duplication of recovery by reason of the state of
facts giving rise to such liability constituting a breach or violation of more
than one representation, warranty, covenant or agreement.
     (h) Sole Remedy. If the Closing occurs, the parties agree that the sole and
exclusive remedy of any party to this Agreement or any Investor Indemnified
Parties, the events giving rise to this Agreement and the transactions provided
for in this Agreement, shall be limited to the indemnification provisions set
forth in this Section 4.3 and, in furtherance of the foregoing, each of the
parties, on behalf of itself and its Affiliates, waives and releases the other
parties to this Agreement (and such other parties’ Affiliates) from, to the
fullest extent permitted under any applicable law, any and all rights, claims
and causes of action it or its Affiliates may have against the other parties to
this Agreement except pursuant to the indemnification provisions set forth in
this Section 4.3; provided, that nothing herein shall limit in any way any such
party’s remedies in respect of fraud, intentional misrepresentation or omission
or intentional misconduct by the other parties in connection herewith or the
Transactions.
     (i) NO SPECIAL DAMAGES. IN NO EVENT SHALL ANY PARTY BE LIABLE UNDER THIS
SECTION 4.3 OR OTHERWISE IN RESPECT OF THIS AGREEMENT FOR EXEMPLARY, SPECIAL,
PUNITIVE, INDIRECT, REMOTE, SPECULATIVE OR CONSEQUENTIAL DAMAGES EXCEPT TO THE
EXTENT ANY SUCH PARTY SUFFERS SUCH DAMAGES TO AN UNAFFILIATED THIRD PARTY IN
CONNECTION WITH A CLAIM, IN WHICH EVENT SUCH DAMAGES SHALL BE RECOVERABLE;
PROVIDED, HOWEVER, THAT THE INVESTOR INDEMNIFIED PARTIES SHALL BE ENTITLED TO
RECOVER FROM THE COMPANY ANY AMOUNTS FOR LOSSES TO THE EXTENT NECESSARY TO
COMPENSATE THE INVESTOR INDEMNIFIED PARTIES IN FULL FOR THE DIMINUTION IN VALUE
OF ITS INVESTMENT IN THE COMPANY IF SUCH LOSSES RESULT FROM AN INDEMNIFIABLE
CLAIM COVERED BY SECTION 4.3(B).
     4.4 Company Opportunities. The Company recognizes that the Investors are
private equity funds and that the Investors, their partners or investors, and
professionals affiliated with the Investors (such persons, together with the
operating companies described in this sentence, are

25



--------------------------------------------------------------------------------



 



collectively referred to as the “White Deer Group” and individually as a “White
Deer Group Member”) invest in, serve on the board of directors and other
governing boards of, serve as officers of, provide services to and have minority
and controlling ownership interests in existing and future operating companies.
Nothing in this Agreement or the nature of the existing or any future
relationship between any White Deer Group Member, on the one hand, and the
Company or any of its Affiliates, on the other, will prohibit any White Deer
Group Member from engaging in any activity or business opportunity whatsoever
for its own account or will require any White Deer Group Member to make any
business opportunity available to the Company, even if such activity or business
opportunity competes with or relates to the business conducted by the Company.
Notwithstanding the foregoing, until six (6) months following the Threshold
Ownership Date, no Investor shall, and the Investors will cause each of their
Affiliates not to, (i) acquire any interests in any hydrocarbons or minerals in
place, including mineral interests, mineral fee interests, leasehold interests,
net profits interests, royalties, overriding royalties, carried interests or
other rights, in the Cherokee Basin or (ii) acquire more than 35% of the
outstanding capital stock of any entity that is, directly or indirectly, an
owner or operator of oil and gas assets, or otherwise engaged in oil and gas
operations, in the Cherokee Basin and whose Cherokee Basin assets or operations
account for 10% or more of its total revenues, in each case without first making
the opportunity available to the Company. No Investor may (and each Investor
shall cause its Affiliates not to) engage in any activity or business
opportunity that (i) is presented to an Investor Director in such person’s
capacity as a director of the Company and with respect to which no other member
of the White Deer Group (other than an Investor Director) independently receives
notice or otherwise identifies such activity or opportunity or (ii) is
identified by the White Deer Group solely through the disclosure of information
by or on behalf of the Company.
     4.5 Subsequent Investment. For a period of 18 months following the Closing
Date, the Investors shall reserve and have available an aggregate of $30,000,000
of additional capital to be invested in equity securities of the Company as may
reasonably be required for acquisitions, an accelerated development program or
for other corporate purposes on terms mutually acceptable to the Company and the
Investors.
ARTICLE V
Miscellaneous
     5.1 Termination. This Agreement may be terminated at any time prior to the
Closing:
     (a) by either the Investors or the Company if the Closing shall not have
occurred by September 30, 2010; provided, however, that the right to terminate
this Agreement under this Section 5.1(a) shall not be available to any party
whose breach of any representation or warranty or failure to perform any
obligation under this Agreement shall have caused or resulted in the failure of
the Closing to occur on or prior to such date;
     (b) by either the Investors or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the Transactions
and such order, decree, ruling or other action shall have become final and
nonappealable; or

26



--------------------------------------------------------------------------------



 



     (c) by the mutual written consent of the Investors and the Company.
     5.2 Effect of Termination. In the event of termination of this Agreement as
provided in Section 5.1, this Agreement shall forthwith become void (except for
the provisions of this Article V and of the Confidentiality Agreement, which
shall continue in full force and effect) and there shall be no liability on the
part of any party hereto, except that nothing herein shall relieve any party
from liability for any willful, material breach of this Agreement.
“Confidentiality Agreement” means the Confidentiality Agreement, dated April 8,
2010, by and between the Company and White Deer Energy L.P.
     5.3 Amendment. No amendment of any provision of this Agreement shall be
effective unless made in writing and signed by a duly authorized representative
of each party.
     5.4 Waivers. The conditions to each party’s obligation to consummate the
Purchase are for the sole benefit of such party and may be waived by such party
in whole or in part to the extent permitted by applicable law. Any failure by
any party to comply with any of its obligations, agreements or covenants herein
may be waived by the party to whom such compliance is owed. No waiver will be
effective unless it is in a writing signed by a duly authorized officer of the
waiving party that makes express reference to the provision or provisions
subject to such waiver.
     5.5 Counterparts and Facsimile. For the convenience of the parties hereto,
this Agreement may be executed in any number of separate counterparts, each such
counterpart being deemed to be an original instrument, and all such counterparts
will together constitute the same agreement. Executed signature pages to this
Agreement may be delivered by facsimile and such facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.
     5.6 Governing Law; Submission to Jurisdiction, Etc. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the non-exclusive personal
jurisdiction of the State or Federal courts in the Borough of Manhattan, The
City of New York, (b) that non-exclusive jurisdiction and venue shall lie in the
State or Federal courts in the State of New York, and (c) that notice may be
served upon such party at the address and in the manner set forth for such party
in Section 5.8. To the extent permitted by applicable law, each of the parties
hereto hereby unconditionally waives trial by jury in any legal action or
proceeding relating to the Transaction Documents or the transactions
contemplated hereby or thereby.
     5.7 Specific Performance. The parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that each of the parties shall be entitled to an injunction
or injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, without the necessity of proving the
inadequacy of money damages as a remedy, in addition to any other remedy at law
or in equity.
     5.8 Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other will be in writing and will be deemed to
have been duly given (a) on the

27



--------------------------------------------------------------------------------



 



date of delivery if delivered personally, or by facsimile, upon confirmation of
receipt, or (b) on the second business day following the date of dispatch if
delivered by a recognized next day courier service. All notices hereunder shall
be delivered as set forth below, or pursuant to such other instructions as may
be designated in writing by the party to receive such notice.
     (a) If to the Investors:
c/o White Deer Energy L.P.
667 Madison Ave, 4th Floor
New York, New York 10065
Attention: Thomas J. Edelman
Facsimile: (212) 888-6877
and
700 Louisiana, Suite 4770
Houston, Texas 77002
Attention: James D. Bennett
Facsimile: (713) 581-6901
          with a copy (which shall not constitute notice) to:
Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor
New York, New York 10103
Attention: Robert Seber
Facsimile: (917) 849-5340
     (b) If to the Company:
PostRock Energy Corporation
210 Park Avenue, Suite 2750
Oklahoma City, OK 73102
Attention: Chief Executive Officer
Telephone: (405) 702-7487
Facsimile: (405) 702-7756
          with a copy (which shall not constitute notice) to:
Baker Botts L.L.P.
98 San Jacinto Boulevard
Austin, Texas 78701-4078
Attention: Laura Tyson
Facsimile: (512) 322-8377

28



--------------------------------------------------------------------------------



 



     5.9 Publicity. Except as set forth below, no public release or announcement
concerning the Transactions shall be issued by the Company, its Subsidiaries or
the Investors without the prior consent of the Company (in the case of a release
or announcement by the Investors) or the Investors (in the case of a release or
announcement by the Company or its Subsidiaries) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the affected party shall allow the other
parties hereto, to the extent reasonably practicable in the circumstances,
reasonable time to comment on such release or announcement in advance of such
issuance. The Company shall (i) by 8:30 a.m. (New York City time) on the trading
day immediately following the date of this Agreement, issue a press release
disclosing the execution and delivery of this Agreement and (ii) thereafter,
file a Current Report on Form 8-K attaching the press release described in
clause (i) as well as copies of the Transaction Documents. In addition, the
Company will make such other filings and notices in the manner and time required
by applicable law or the SEC or NASDAQ.
     5.10 Entire Agreement, Etc. This Agreement (including the Annexes and
Schedules hereto), the Confidentiality Agreement and the other Transaction
Documents constitute the entire agreement, and supersede all other prior
agreements, understandings, representations and warranties, both written and
oral, between the parties, with respect to the subject matter hereof.
     5.11 Assignment. Neither this Agreement nor any right, remedy, obligation
nor liability arising hereunder or by reason hereof shall be assignable by any
party hereto without the prior written consent of the other parties, and any
attempt to assign any right, remedy, obligation or liability hereunder without
such consent shall be void. This Section 5.11 applies only to an assignment of
this Agreement and the rights, remedies, obligations and liabilities arising
hereunder and does not apply to a sale, transfer or assignment of Purchased
Securities, which is addressed in Section 3.9.
     5.12 Severability. If any provision of this Agreement or a Transaction
Document, or the application thereof to any person or circumstance, is
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remaining provisions hereof, or the application of such
provision to persons or circumstances other than those as to which it has been
held invalid or unenforceable, will remain in full force and effect and shall in
no way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the Transactions is not affected in any manner materially
adverse to any party. Upon such determination, the parties shall negotiate in
good faith in an effort to agree upon a suitable and equitable substitute
provision to effect the original intent of the parties.
     5.13 No Third Party Beneficiaries. Nothing contained in this Agreement,
expressed or implied, is intended to confer upon any person or entity other than
the Company and the Investors (and any persons to whom an Investor has
transferred its rights hereunder in accordance with this Agreement), any
benefits, rights, or remedies.

29



--------------------------------------------------------------------------------



 



     In Witness Whereof, this Agreement has been duly executed and delivered by
the duly authorized officers of the parties hereto as of the date first herein
above written.

            POSTROCK ENERGY CORPORATION
      By:   /s/ David C. Lawler         David C. Lawler        President and
Chief Executive Officer     

 



--------------------------------------------------------------------------------



 



                WHITE DEER ENERGY L.P.    
 
           
 
  By:   Edelman & Guill Energy L.P., its general partner    
 
           
 
  By:   Edelman & Guill Energy Ltd., its general partner    
 
           
 
  By:   /s/ Thomas J. Edelman    
 
           
 
      Name: Thomas J. Edelman    
 
      Title: Director    
 
              WHITE DEER ENERGY TE L.P.    
 
           
 
  By:   Edelman & Guill Energy L.P., its general partner    
 
           
 
  By:   Edelman & Guill Energy Ltd., its general partner    
 
           
 
  By:   /s/ Thomas J. Edelman    
 
           
 
      Name: Thomas J. Edelman    
 
      Title: Director    
 
           
 
  WHITE DEER ENERGY FI L.P.    
 
           
 
  By:   Edelman & Guill Energy L.P., its general partner    
 
           
 
  By:   Edelman & Guill Energy Ltd., its general partner    
 
           
 
  By:   /s/ Thomas J. Edelman    
 
           
 
      Name: Thomas J. Edelman    
 
      Title: Director    

 